Filed 11/4/20 Ahdoot v. Chernyavskiy CA2/2

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO


MELINDA T. AHDOOT,                                              B303359

         Plaintiff and Appellant,                               (Los Angeles County
                                                                Super. Ct. No. 19STCV07772)
         v.

GARRI CHERNYAVSKIY et al.,

         Defendants and Respondents.




     APPEAL from an order of the Superior Court of
Los Angeles County. Dalila Corral Lyons, Judge. Affirmed.

      Law Office of Jeff Katofsky, Jeff Katofsky and Michael Leff
for Plaintiff and Appellant.

     Campbell & Farahani, Frances M. Campbell and Nima
Farahani for Defendants and Respondents.
       Plaintiff and appellant Melinda T. Ahdoot (landlord)
appeals from an order of the trial court jointly awarding
defendants and respondents Garri and Polina Chernyavskiy
(collectively “tenants”) $29,490 in attorney fees following the trial
court’s grant of summary judgment in tenants’ favor in this
unlawful detainer action.1 Landlord argues that the trial court
erred in awarding fees to Polina because she was unrepresented
and purportedly in default for much of the litigation. Further,
landlord argues that the trial court abused its discretion in
failing to apportion its attorney fee award between Polina and
Garri. Finally, landlord argues that substantial evidence did not
support the fee award.
       We find no error, therefore we affirm the order.
       FACTUAL AND PROCEDURAL BACKGROUND
       In March 2019, landlord filed an unlawful detainer action
against tenants, alleging that landlord served on tenants a 30-
day notice to quit on February 28, 2019, and that tenants failed
to comply with the 30-day notice.2
       On July 15, 2019, upon request of landlord, the clerk
entered a default as to Polina only. However, on July 29, 2019,
tenants filed a joint answer to the unlawful detainer complaint.
On August 5, 2019, the default previously entered against Polina
was vacated. Polina’s answer was deemed filed as of August 5,
2019.
____________________________________________________________
1       Tenants were married during the litigation. Because they
share the same last name, we use the parties’ first names for
clarity. (In re Marriage of Smith (1990) 225 Cal.App.3d 469, 475,
fn. 1.)

2     The notice attached to the unlawful detainer complaint was
dated January 28, 2019.




                                  2
       On July 29, 2019, tenants filed a motion for summary
judgment (MSJ), on the grounds that (1) the 30-day notice to quit
did not include mandatory language about tenant’s rights; (2)
landlord was required to give 60 days’ notice since Garri had
lived at the property for more than one year; and (3) the 30-day
notice could not have been given until March 1, 2019, pursuant to
the terms of the lease.
       On August 8, 2019, the trial court granted the tenants’
MSJ. In a written ruling filed August 8, 2019, the trial court
      3

noted that both Garri and Polina had moved for summary
judgment. The court noted, “[h]owever, Counsel for Garri [] has
previously represented to the Court that counsel represents Garri
[] only and that only Garri [] is in possession of the property.”
The court also noted that the MSJ was filed by both tenants and
the court had set aside Polina’s default. The MSJ was granted on
the grounds that the landlord did not comply with statutorily
mandated notice requirements and because a 60-day notice was
required based on the length of the tenancy. On August 30, 2019,
judgment was entered in favor of tenants. Landlord did not
appeal from the judgment.
       On September 13, 2019, tenants jointly filed a motion for
an award of reasonable attorney fees pursuant to Civil Code
section 1717.4 The motion included declarations from the
____________________________________________________________
3     In unlawful detainer cases, motions for summary judgment
may be heard on five days’ notice. (Code Civ. Proc., § 1170.7.)

4      Civil Code section 1717, subdivision (a) provides, in part,
that “[i]n any action on a contract, where the contract specifically
provides that attorney’s fees and costs, which are incurred to
enforce that contract, shall be awarded either to one of the
parties or to the prevailing party, then the party who is




                                 3
tenants’ attorneys as well as time records. The four attorneys
that provided declarations indicated that they represented the
tenants jointly in the matter. Tenants sought $32,140 in
attorneys’ fees.
       On October 7, 2019, landlord submitted an opposition to
the tenants’ motion for attorney fees. Landlord acknowledged
that the tenants had jointly moved for an award of attorney fees.
She made four arguments: (1) that tenants had failed to provide
substantial evidence in support of a fee award, but instead
provided only cryptic descriptions of the work provided; (2) Polina
was not represented by counsel and was in default until July 29,
2019, when Garri’s attorneys attempted to file an answer on her
behalf, therefore any attorney fees purportedly entered on behalf
of Polina are not reasonable because the attorneys failed to take
reasonable steps to protect their client and were working to undo
events of their own making;5 (3) any entry where there is a
reference to “client” was unduly vague and ambiguous because
there is no indication of whether the client was Garri or Polina;
and (4) the requested fee award was absurd as it was double the
recoverable damages in the case.



determined to be the party prevailing on the contract, whether he
or she is the party specified in the contract or not, shall be
entitled to reasonable attorney’s fees and in addition to other
costs.”

5      In relieving Polina of default, the trial court found that
Polina was not served with the summons and complaint in this
action, therefore her answer was timely filed. Thus, landlord’s
suggestion that the default was caused by the tenants’ attorneys
is inaccurate.




                                 4
      Tenants filed a reply in which they argued that the
evidence submitted in support of the motion was substantial and
detailed. They further argued that the cost of the litigation was
necessitated by landlord’s litigation style, which caused them to
incur unnecessary attorney fees. Tenants also pointed out that
the motion to set aside Polina’s default was appropriate because
Polina had never been properly served in the litigation.
Therefore, contrary to landlord’s position, she was not in default,
and landlord’s counsel refused to voluntarily set aside the
default. As a result of landlord’s counsel’s tactics, the motion to
set aside the default was necessary. Tenants’ counsel attached a
declaration setting forth her efforts to meet and confer with
landlord’s counsel regarding a stipulation to set aside the default,
and the landlord’s refusal to do so.
      On December 2, 2019, the court held a hearing on the
motion for attorney fees filed by tenants.6 The court did not
adopt its tentative ruling and took the matter under submission.
Later, outside of the presence of counsel, the trial court granted
the tenants’ motion in the amount of $29,490. The court noted
that this was a reasonable award of attorney fees in this case.
      On December 31, 2019, landlord filed a notice of appeal
from the order awarding fees.
                           DISCUSSION
I. Applicable law and standards of review
      Civil Code section 1717 provides that reasonable attorney
fees authorized by contract shall be awarded to the prevailing
party. (Code Civ. Proc., § 1717.) A trial court has wide latitude
in determining the amount to be awarded. (PLCM Group, Inc. v.
____________________________________________________________
6     No reporter’s transcript of the proceedings is included in
the record.




                                 5
Drexler (2000) 22 Cal.4th 1084, 1095 (PLCM Group).) The
experienced trial judge is in the best position to assess the value
of professional services rendered in her court. Therefore, the trial
court’s decision on a request for reasonable attorney fees will not
be disturbed unless there has been a manifest abuse of discretion.
(Ibid.) An abuse of discretion may only be found where the
court’s decision exceeded the bounds of reason. (Rancho Mirage
Country Club Homeowners Assn. v. Hazelbaker (2016) 2
Cal.App.5th 252, 260.)
       “‘“A judgment or order of the lower court is presumed
correct. . . .” [Citation.]’ [Citations.]” (Vo v. Las Virgenes
Municipal Water Dist. (2000) 79 Cal.App.4th 440, 447.) A party
challenging a fee award has an affirmative obligation to provide
an adequate record so that we may assess whether the trial court
abused its discretion. (Ibid.) “‘Failure to provide an adequate
record on appeal requires that the issue be resolved against [an
appellant].’ [Citation.]” (Foust v. San Jose Construction Co., Inc.
(2011) 198 Cal.App.4th 181, 187.)
       The issue of a party’s entitlement to attorney fees may be a
legal issue subject to de novo review. (Sands & Associates v.
Juknavorian (2012) 209 Cal.App.4th 1269, 1278.) Where an
appellant challenges the legal basis for an attorney fee award,
the issue is reviewed de novo. (Conservatorship of Whitley (2010)
50 Cal.4th 1206, 1213-1214.)
II. The judgment is not void as to Polina
       Landlord’s first argument is that attorney fees were
awarded to Polina in error because the judgment was void as to
her. Landlord points out that at the time tenants filed the MSJ,
Polina was in default and the trial court had yet to set aside the
default. Landlord argues that notwithstanding her status as a




                                 6
defaulted party, and prior to seeking an order setting aside her
default, Polina filed the MSJ. Landlord claims that because a
pleading filed by a defaulted party is void, the summary
judgment granted by the trial court is void.
      Preliminarily, we note that landlord did not appeal from
the judgment. The unchallenged judgment therefore stands.7
Nor did landlord argue in the attorney fee proceedings that the
summary judgment was void as to Polina. We ordinarily do not
consider claims for the first time on appeal that could have been,
but were not, presented to the trial court. (Perez v. Grajales
(2008) 169 Cal.App.4th 580, 591.) Such arguments are generally
deemed forfeited. (Ibid.) For these reasons, we need not address
landlord’s argument that the summary judgment is void.
      Further, landlord has not provided adequate legal support
for her position that the summary judgment is void as to Polina.
Landlord provides one legal authority in support of her
argument: Forbes v. Cameron Petroleums, Inc. (1978) 83
Cal.App.3d 257, 262 (Forbes). In Forbes, the defendants’
demurrer was a legal nullity when it was filed because they had
____________________________________________________________
7     There are two types of jurisdictional errors. (People v.
American Surety Co. (2019) 31 Cal.App.5th 380, 400.) Lack of
jurisdiction in its most fundamental sense means a complete
absence of power to hear or determine the case, or an absence of
authority over the subject matter or the parties. (Ibid.) Landlord
makes no argument that the court lacked such fundamental
jurisdiction in this matter. Where a court has fundamental
jurisdiction, but acts in excess of its jurisdiction, its act or
judgment is merely voidable, not void. Thus, any act in excess of
the court’s jurisdiction is valid until set aside. (Ibid.) Because
landlord made no effort to challenge the trial court’s jurisdiction
to grant summary judgment in Polina’s favor below, the
judgment remains valid.




                                 7
no standing to file a responsive pleading without first obtaining
relief from default. (Ibid.) Forbes is distinguishable. Here, as
the trial court later found, Polina was not actually in default
because she had never been served with the summons and
complaint. In addition, unlike the demurrer in Forbes, the MSJ
was filed by both tenants, and only one was purportedly in
default at the time. Landlord provides no authority suggesting
that under these unique circumstances, the judgment was void.
       Landlord did not properly challenge the summary
judgment below. Errors which are merely in excess of
jurisdiction, such as the one landlord alleges here, must be
challenged directly, and are not subject to collateral attack once
the judgment is final. (Kabran v. Sharp Memorial Hospital
(2017) 2 Cal.5th 330, 340.) Landlord’s claim that the summary
judgment is void as to Polina fails.
III. No abuse of discretion in making the award of
attorney fees
       Landlord makes several arguments that the trial court
abused its discretion. First, landlord argues that Polina could not
have actually incurred the attorney fees awarded by the trial
court, pointing out that previously, Garri’s counsel advised the
trial court that she did not represent Polina and that only Garri
was in possession of the property.8 While the court mentioned
this in a footnote, the court also noted that both Garri and Polina
had moved for summary judgment, and granted the motion as to
both tenants on the grounds that the notice to terminate the
tenancy was defective.


____________________________________________________________
8     The trial court’s notation does not include a date or the
context of this statement by counsel.




                                8
       Following entry of judgment in favor of both tenants, the
tenants jointly, in a single motion, moved for the award of
attorney fees. Landlord objected on several grounds, including
the ground that Polina was unrepresented until the late stages of
the litigation and was in default for much of the litigation.
Notwithstanding landlord’s arguments, the trial court awarded
Polina and Garri attorney fees, jointly, in the amount of $29,490.
Landlord argues that it was impossible for Polina to incur
attorney fees during the time that she was unrepresented by
counsel. Landlord contends it was an abuse of discretion for the
trial court to award these fees to Polina without properly parsing
out those fees actually incurred by her.
       Landlord cites no legal authority for her position that it is
an abuse of discretion for a trial court to fail to parse out joint
legal fees awarded to a married couple who are jointly sued for
unlawful detainer. Furthermore, landlord has failed to provide a
transcript of the attorney fee hearing. Without an adequate
record, we are unable to assess whether the trial court’s decision
was an abuse of discretion. (Maria P. v. Riles (1987) 43 Cal.3d
1281, 1295-1296.) Without a reporter’s transcript, we have no
way of determining the trial court’s rationale for the decision to
award joint fees.9 Because landlord failed to provide an adequate
____________________________________________________________
9       Landlord argues that the trial court’s rationale was set
forth in the tentative ruling dated December 2, 2019. However,
the tentative ruling granted the tenants’ motion for attorney fees
in the amount of $32,140. In its later minute order, the trial
court specifically stated: “the Court does not adopt its tentative
ruling.” The court ultimately granted Garri and Polina, jointly,
the lesser amount of $29,490. Due to the court’s explicit rejection
of its tentative ruling, we decline to rely on it to ascertain the
court’s rationale.




                                 9
record of the attorney fee proceedings, landlord’s claim must be
resolved against her. (Id. at p. 1296.)
       Landlord cites Heppler v. J.M. Peters Co. (1999) 73
Cal.App.4th 1265 (Heppler) in support of her argument that the
trial court abused its discretion in declining to apportion fees
between Garri and Polina. In Heppler, two consolidated appeals
arose from construction defect litigation involving four
subcontractors. (Id. at pp. 1271-1272.) In one of the appeals, a
roofing subcontractor appealed from an award of attorney fees in
part because the trial court declined to apportion the fee award
which was based on a seven-week trial including other
defendants. The roofing contractor’s part of the case “could have
been tried in considerably less time than seven weeks had the
trial not taken up issues that involved the other nonsettling
subcontractors.” (Id. at p. 1297.) Under the circumstances, it
was “eminently unfair” to tag the roofing subcontractor with “all
of plaintiffs’ attorney fees for the entire seven-week trial.” (Ibid.)
Thus, the award of attorney fees should have been allocated
amongst the various defendants.
       Here, in contrast, there is only one defendant, and the
award of attorney fees is to a married couple. Landlord provides
no authority suggesting that the trial court abused its discretion
under these circumstances. Both tenants were sued for unlawful
detainer under landlord’s complaint, and both utilized the
services of attorneys throughout the proceedings. Landlord has
failed to show that the failure to apportion under the
circumstances of this case was “eminently unfair.” (Heppler,
supra, 73 Cal.App.4th at p. 1297.)10
____________________________________________________________
10    Tenants further point out that landlord has not shown that
she would achieve a better result or pay less in total attorney fees




                                  10
       Finally, landlord argues that the trial court abused its
discretion in finding that the tenants substantiated their
attorney fee request. Landlord cites Garcia v. Hyster Co. (1994)
28 Cal.App.4th 724, 737 as authority for her position that where
the moving party fails to provide sufficient descriptions of alleged
time spent on a case, it is an abuse of discretion to award
attorney fees.
       Landlord’s focus is again on Polina and the time that she
spent unrepresented by counsel. Landlord argues that there was
no evidence before the trial court demonstrating that Polina
actually incurred attorney fees during the time that she was
unrepresented. Landlord argues that the attorneys’ vague
references to “client” throughout the time records should have
been scrutinized because Polina was unrepresented for part of
the litigation.
       Polina and Garri were married during the litigation. The
rental agreement between the parties specified that Garri and
Polina were husband and wife, and referred to both individuals
as “resident.” Landlord sued both of them for unlawful detainer.
To the extent that Garri incurred attorney fees on behalf of the
marital community in order to preserve the parties’ interest in
the lease, he benefitted both himself and Polina. There is no


if this court were to reverse the award with directions to
apportion it among the tenants. Thus, tenants argue, any failure
to apportion is harmless error at best. Landlord disagrees,
arguing that the joint award has empowered both Garri and
Polina, individually, to initiate collection efforts. Further, if
Garri were to die, Polina would be entitled to collect the entire
award, which would be a windfall to her. Landlord cites no
authority that these speculative situations require reversal under
the abuse of discretion standard.




                                 11
indication in the record that any fees were duplicative or
unnecessary. Under the circumstances, the trial court did not
abuse its discretion in permitting the attorneys to refer to Polina
and Garri jointly as a single client.
                          DISPOSITION
      The order is affirmed. Tenants are awarded their costs of
appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                               ____________________________, J.
                               CHAVEZ

We concur:


__________________________, P. J.
LUI


__________________________, J.
HOFFSTADT




                                 12